DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4, & 6-14 are currently pending on the application, of which claims 1, 3-4, 6, & 11-12 are amended, claims 13-14 are newly added, and claims 2 and 5 are cancelled. 
In view of the amendments, the previous interpretation of the terms “filling device”, “storage element”, and “dispensing device” under 35 U.S.C. 112(f) is withdrawn. However, the interpretation of “closing element” and “signaling system” under 35 U.S.C. 112(f) is maintained.
In view of the amendments to the claims, the previous prior rejections under 35 U.S.C. 112(b) are withdrawn. Similarly, in light of the amendments, the previous prior art rejections are withdrawn in order to present a new ground of rejection.
Response to Arguments
In view of the terms “closing element” and “signaling system”, the terms “element” and “system” are nonce terms that are modified by functional language and the claim does not recite sufficient structure to perform the acts associated. Further, the terms “closing” and “signaling” do not recite a structural modifier that is known in the art and/or to one skilled in the art. See MPEP 2181.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closing element” in claims 1, 3-4, 7-12; and “signaling system” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) in view of Hattori (JP2007062479A), Park (KR20160052168A), & evidentiary reference Egner-Walter (US5946763A).
As to claim 1, Daneshvar discloses a motor vehicle with a passenger compartment and engine compartment (see claims 1 & 13 also Figs.4-8). The motor vehicle further comprises: a tank arranged in the engine compartment (see Figs.4-8, “existing windshield container”) and designed to contain a wiper fluid; a transparent wall (i.e. windshield, see claim 1), which is well known and understood to have an outer surface outside of a passenger compartment and engine compartment (see evidentiary reference Egner-Walter Fig.1); a dispensing device connected to the tank (see Figs.4-6 existing windshield container contains an existing pump to spray liquid to windshield, also present in Figs.7-8 but not explicitly shown); a filling device comprising at least one duct (Figs.4-8 portion connecting the existing windshield container to the windshield fluid bottle) to feed wiper fluid into the tank; wherein the duct has an inlet arranged in the passenger compartment (see Figs.4-8 ref 3A or 24 having open end in container). Daneshvar does not explicitly disclose a housing seat. However, locating a fill inlet for a washer tank at a bottom of a cup holder is known in the art as evidenced by Hattori and Park.
Hattori discloses an art related liquid feeding structure for a vehicle (title), that is directed towards a washer fluid tank [0001-0005]. The structure allows for feeding of liquid from a cup holder area (Fig.1 ref 10) in a passenger compartment to a washer tank (Fig.1 ref 28). An inlet (Fig.1 ref 22a) of a duct (Fig.1 refs 22/24) is provided at the bottom of the compartment (Fig.1 ref 20) defining a basin/funnel. The compartment is a storage element, and more specifically a cup holder (see Fig.1). Providing a filling area at a cup holder part of a passenger compartment to prevent sacrificing interior design features and require no special measures for splashing [0033-0035].
Park discloses that a filtering member should be located at an inlet of fluid to a container in order to prevent failure of a washer system by introduction of dirt [0039-0042]. To this extent Park discloses providing a lid (Figs.2 & 4-5 ref 30, reads on a closing element) and a filtering element disposed below the lid (Figs.2 & 4-5 either of ref 23 or 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Daneshvar to incorporate the inlet at the bottom of a cup holder area to prevent sacrificing interior design features and require no special measures for splashing (Hattori [0033-0035]). Such a modification would provide an intake port in a cupholder in place of a secondary fluid tank. A skilled artisan would have further modified Daneshvar to include a cap and filter portion to cover the intake port to prevent dirt from entering the system and causing failure of the system (Park [0039]). One of ordinary skill in the art realizes that providing a separate lid for the intake port would prevent any dirt from entering the washer system when the cupholder is being used and thereby prevent failure of the system, due to, for example a dirty cup being placed in the cup holder.
As to claims 3-4, Modified Daneshvar teaches the vehicle of claim 1, wherein the compartment is a cupholder element of the vehicle, which also reads on a storage element (see Hattori Fig.1).
As to claim 6, Modified Daneshvar teaches the vehicle of claim 1, wherein the closing element is cap (Park ref 30), which reads on a plug as it closes/plugs the intake port, which can be manually opened/removed (see Park Figs.2 & 4-7).
As to claim 7, Modified Daneshvar teaches the vehicle of claim 1, wherein the filling devices also has a filtering element arranged at the inlet (Park Figs.2-5 ref 23 or 25).
As to claim 8, Modified Daneshvar teaches the vehicle of claim 7, wherein the filtering element is a grid (see Park Figs.2 & 4-5).
As to claim 12, Modified Daneshvar teaches the vehicle of claim 1, wherein the vehicle comprises a further duct to feed wiper fluid into the tank, the further duct being arranged in said engine compartment (see Daneshvar Figs.4-5 ref 1 or Figs.6-8 ref 12).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) in view of Hattori (JP2007062479A), Park (KR20160052168A), & evidentiary reference Egner-Walter (US5946763A) as applied to claim 1 above, and further in view of evidentiary references Finkenzeller (DE10059081A1) and Verneuil (FR2898565A1).
As to claim 9, Modified Daneshvar teaches the vehicle of claim 1, wherein Daneshvar showcases that a pump (see Figs.1 & 3-8 ref PUM), separate from tank pump, is utilized in order to move fluid from inside the passenger compartment to the engine compartment where the tank is located. Thus, a skilled artisan would retain a pump along the duct in order to transport fluid from the passenger compartment to the engine compartment. The concept of utilizing a pump inline between effectively two containers is a well-known concept in the art in order to transfer fluid from one location to another (see Finkenzeller [0008] & Verneuil lines 114-115). Further one of ordinary skill in the art realizes that depending on the distance the from the two compartments, as well as a height different, a pump along the duct may be required for the desired intended operation of the device.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) in view of Hattori (JP2007062479A), Park (KR20160052168A), & evidentiary reference Egner-Walter (US5946763A) as applied to claim 1 above, and further in view of Shirakura (US20210197769A1).
As to claims 10-11, Modified Daneshvar discloses the vehicle of claim 1, wherein the tank comprises a level sensor system to disable fluid pumping when the level is at or below a certain amount (Daneshvar Col.2 line 40 to Col.3 line 15). Modified Daneshvar does not explicitly disclose the presence of any indication within the passenger compartment that the fluid has a reached a certain level. However, displaying a washer fluid level to a user in the passenger compartment is known in the art, as evidenced by Shirakura.
Shirakura discloses an art related vehicle (Fig.1) wherein a washer fluid level sensor (Fig1 ref 13) and display section (Fig.4A-4C ref 235) are provided in order to allow a user to be aware of the current fluid level at all times [0196 & 198]. The level sensor and display read on a signaling system as it indicates that the tank has been filled to a preset level (e.g. see Fig.4c 10% remaining). The display also provides a warning element (see [0198] changing of colors based on level) that provides a visual signal when the wiper fluid reaches the preset level (e.g. Fig.4c 10% remaining). The display and level sensor allow for timely refilling of the tank when a shortage is predicted [0198].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Daneshvar to include the level sensor and display system of Shirakura in order to allow for timely refilling of the washer tank when a shortage is predicted (Shirakura [0198]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) in view of Hattori (JP2007062479A), Park (KR20160052168A), & evidentiary reference Egner-Walter (US5946763A) as applied to claim 1 above, and further in view of Busson (FR2981899A1).
As to claim 13, Modified Daneshvar teaches the vehicle of claim 1, but does not disclose the closing element being a valve with a shutter that opens in response to a command of the driver. However, such a feature would be obvious in light of Busson.
Busson discloses an art related washer system for a vehicle, and more specifically the closing element of such a system (abstract). The closing element is a cap (Fig.3 ref 7) provided with a valve (lines 85-88 & 129-131) that is a shutter (Fig.3 ref 11) that is closed in a rest position and opens upon suction of fluid a reservoir (lines 89-96). The purpose of cap with such a valve element is to return a system to a normal pressure after suction of liquid may make the system in a vacuum state (lines 52-70).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Daneshvar to incorporate the lid of Busson in order to allow for venting of a system to return the system to normal pressure (Busson lines 52-70). The cap also prevents spilling of fluid when the vehicle is parked at an incline such that the fluid level is above an inlet level (Busson lines 29-34). It is in the purview of one of ordinary skill in the art to utilize one known type of cap in place of another.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) in view of Hattori (JP2007062479A), Park (KR20160052168A), & evidentiary reference Egner-Walter (US5946763A) as applied to claim 1 above, and further in view of Barret (US20180215352A1).
As to claim 14, Modified Daneshvar teaches the vehicle of claim 1, but does not disclose the closing element being a valve with a shutter that opens automatically in response to the presence of fluid in the compartment. However, such a feature would have been obvious in light of the teachings of Barret.
Barret discloses an art related vehicle wash system (abstract, [0040]) wherein filling of a windshield washer container with another different compartment is known (see Fig.1). Barret further discloses that valve (Figs.1-2 ref 32 or refs 32a/32b) which closes/opens a passage of liquid flow from the compartment to washer fluid tank. The solenoid valve having a movable portion that switches a flow direction (see Figs.1-2) reads on a shutter. The valve is capable of having a closed position which prevents flow through the valve [0081 & 0100]. The opening/closing of the valve is controller via a controller (Figs.1-2 ref 28, [0068 & 0093]) in order to open the valve in order to prevent an overfill condition [0094].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Daneshvar to utilize a valve and discharge pipe to control the flow of liquid from a compartment to the liquid tank based on the presence of liquid in the compartment in order to prevent an overfill condition (Barret [0094]). As the valve is capable of having a rest position that is closed, it is also capable of preventing dirt from entering the washer system. It is in the purview of one of ordinary skill in the art to utilize one known element from closing/opening in place of another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weigert (US20190271579A1) discloses a washer fluid display system that allows for a present level of washer fluid to be determined and displayed to a user (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deraz (DE102004045149A1) and Petzold (DE10053592A1) discloses a liquid level sensor that allows for  depiction of fluid level at a gauge (see Figs.1-2 & Figs.1-2C respectively).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neitzel (DE4436023A1) discloses a washer tank filling tube, wherein filters are known to be supplied within the tube in order to prevent dirt from entering the tank [0006-0007].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stenhouse (US20130206266A1) discloses a washer fluid system wherein a filter is provided between a tank (Fig.1 ref 11) and an inlet portion (Fig.1 refs 15 or 22). The mesh filter prevents dirt from blocking flow of fluid [0035-0036].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (KR20160063810A) discloses a vehicle wherein a washer tank inlet is disposed within a cabin of the vehicle (Figs.1-6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egner-Walter (DE10138466A1) discloses a washer fluid system with multiple fluid reservoirs and filling inlets (see Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung (KR200204513Y1) and KR20070022998A both disclose a washer fluid system with a filling inlet having a cap and filter (Figs.1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711